Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This document is responsive to applicant’s claims filed 8/27/2019.  

Claim Objections
Claim 2 is objected to for the following informalities:  The word “and” should be replaced with “an”.

Claims 3-5 and 7 are objected to for the following informalities:  The term “further comprising” should be utilized to introduce a new component, not to refer to an existing component.  When a component has already been introduced, the word “wherein” should be used instead.  For example, claim 3 should be amended to:  The delivery drone apparatus of claim 2 wherein the body sidewall is annular and the body top side is drone-shaped.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “at least one camera”, and the claim also recites the at least one camera being two cameras” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what shape or shapes “drone-shaped” covers.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PG Pub 2019/0233254) in view of Ganesh et al. (US 9,359,074).

Regarding claim 1, Shin discloses:
A delivery drone apparatus comprising: a drone body (see fig 1A), the drone body having a body top side, a body bottom side, and a body sidewall defining a body cavity (see fig 1A); a pair of landing skids coupled to the drone body (see fig 1A); a battery coupled to the drone body (see paragraph 0041), the battery being coupled within the body cavity; a CPU coupled to the drone body (see paragraph 0041), the CPU being coupled within the body cavity and being in operational communication with the battery; a GPS coupled to the drone body (see paragraph 0041), the GPS being coupled within the body cavity and being in operational communication with the CPU and the battery; a transceiver coupled to the drone body (see paragraph 0041), the transceiver being coupled within the body cavity and being in operational communication with the battery, the CPU, and the GPS, at least one camera (optical device of paragraph 0041) coupled to the drone body, the camera being in operational communication with the battery, the CPU, the GPS, and the transceiver; a plurality of motor supports coupled to the drone body (see fig 1A), each motor support being coupled to the sidewall; a plurality of motors coupled to the plurality of motor supports (see fig 1A), each motor being in operational communication with the battery and the CPU, each motor having a propeller; an electromagnet coupled to the drone body (see 
Shin does not disclose the transceiver being configured to communicate with a smartphone.
Ganesh teaches a package delivery drone having a transceiver configured to communicate with a smartphone (see col 4, lines 21-37).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Shin with the smartphone communication of Ganesh yielding the predictable result of providing communication between the drone and the recipient of the delivery.

Regarding claim 4, Shin as modified discloses:
The delivery drone apparatus of claim 1 further comprising the body sidewall being annular and the body top side being drone-shaped (see Shin fig 1A).

Regarding claim 7, Shin as modified discloses:
The delivery drone apparatus of claim 1 further comprising each motor support having an extension arm coupled to the body sidewall and a circular motor mount coupled to the extension arm (see Shin fig 1A).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PG Pub 2019/0233254) in view of Ganesh et al. (US 9,359,074) in further view of Official Notice.

Regarding claims 2 and 3, Shin as modified discloses the delivery drone of claim 1, but does not specifically disclose a plurality of dome-shaped lights coupled to an underside of each of the plurality of motor supports.  The examiner takes official notice that It would have been obvious to one of ordinary .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PG Pub 2019/0233254) in view of Ganesh et al. (US 9,359,074) in further view of Wang (US PG Pub 2018/0208309).

Regarding claim 5, Shin as modified discloses the delivery drone of claim 1, but does not disclose:
each skid comprising a pair of skid sleeves, a pair of telescopable legs coupled within the pair of skid sleeves, and a landing bar perpendicularly coupled to the pair of telescopable legs.  
Wang teaches a delivery drone with landing gear each skid comprising a pair of skid sleeves, a pair of telescopable legs coupled within the pair of skid sleeves, and a landing bar perpendicularly coupled to the pair of telescopable legs (see fig 1 and paragraph 0284).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Shin with the telescoping landing gear of Wang yielding the predictable result of providing the ability to provide a landing buffer mechanism.

Regarding claim 6, Shin as modified discloses the delivery drone of claim 5 including the legs having straight lower portions, but does not disclose each telescopable leg having a bent upper portion.  it would have been an obvious matter of design choice to select the shape of the upper landing gear to be bent because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  
Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PG Pub 2019/0233254) in view of Ganesh et al. (US 9,359,074) in further view of Wang et al. (US PG Pub 2019/0373173).

Regarding claim 8, Shin as modified discloses the delivery drone of claim 1, but does not disclose:
further comprising the at least one camera being two cameras each having a camera arm and a spherical camera head.  Want teaches a drone further comprising the at least one camera being two cameras each having a camera arm and a spherical camera head (see fig 2).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Shin with the cameras of Wang yielding the predictable result of providing enhanced imaging capabilities.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PG Pub 2019/0233254) in view of Ganesh et al. (US 9,359,074) in further view of Official Notice in further view of Wang (US PG Pub 2018/0208309) in further view of Wang et al. (US PG Pub 2019/0373173).

Regarding claim 9, see the rejections of claims 1-8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644